Citation Nr: 0527051	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  02-00 971A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to March 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March and May 2001 and April 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.

The Board notes that the veteran perfected an appeal of the 
initial disability rating in February 2002.  In a written 
statement received in October 2002, the veteran indicated 
that he wished to withdraw his claim and reopen the claim for 
an increased rating.  Initially, the RO treated the veteran's 
issue as a new claim for an increased rating.  However, 
subsequently, the RO treated the veteran's claim as having 
been a continuous appeal of the initial rating decision in 
March 2001.  Since it is unclear how the veteran wanted his 
appeal handled, the Board will treat it as an appeal of the 
initial grant of service connection.  Since the analysis will 
then consider the entire history of the veteran's claim, it 
is more favorable to him, and the Board will proceed in that 
manner.


FINDING OF FACT

The veteran's PTSD is characterized by flashbacks, 
nightmares, sleep impairment, depression, anger, 
irritability, hallucinations, and suicidal thoughts, but no 
suicidal plan or intention, homicidal ideation, panic 
attacks, inappropriate behavior, interference with hygiene, 
disorientation, ritualistic behavior, or memory problems, 
with a Global Assessment of Functioning (GAF) score no lower 
than 58.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.14, 4.130, Diagnostic Code 
9411 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

An October 2000 Vet Center intake report shows the veteran 
exhibited PTSD symptoms of intrusive thoughts, 
hypervigilance, survival guilt, anger, and depression.  He 
had trouble forming close interpersonal relationships, but 
kept trying.  He had occasions when he became violent and got 
into fights in public.

In February 2001, the veteran underwent VA examination 
performed by QTC Medical Services.  He indicated that 
nightmares, flashbacks, and sleeping problems occurred on a 
daily basis.  He currently worked as a bus driver twenty 
hours per week.  He said he had been fired five or six times, 
because he got into fights with coworkers or supervisors 
because of his anger problems and the memories from Vietnam.  
He sometimes got into a rage.

The veteran stated that he received psychotherapy once per 
week at a VA facility.  He had never been hospitalized for 
this disorder.  He stated he had delusions of paranoia.  He 
was paranoid about other people, and did not trust them.  He 
admitted to hallucinations.  Sometimes he saw ghosts that 
reminded him of Vietnam.  He said he got depressed.  The 
veteran reported some suicidal thoughts but no plans or 
intentions.  Previously, he had experienced homicidal 
thoughts, especially in Vietnam, but he denied current 
homicidality.

He denied panic attacks.  He had some problems controlling 
his impulses.  He became angry easily, which decreased his 
motivation.  It also made him more depressed and anxious.  
The veteran reported that his activities of daily living were 
less.  This was due to depression, anger, and being 
uncomfortable dealing with people.  He blamed the Government 
for his lost youth and his inability to go to college.  He 
was uncomfortable in crowds.  He avoided large gatherings, 
people, and the shopping mall.  He was a loner and sat with 
his back against the wall, because he did not trust anyone.

The veteran's medical records were reviewed.  On examination, 
he had some impairment of thought process and communication.  
He had some problems communicating about Vietnam.  He had 
delusions of paranoia and feeling like people were after him.  
He did not like for anyone to be behind him.  He also 
reported verbal hallucinations and seeing ghosts.  There was 
no inappropriate behavior.  There were no suicidal or 
homicidal thoughts, plans, or intentions.

The veteran had the ability to maintain minimal personal 
hygiene and other basic activities of daily living.  He was 
oriented to person, place, and time.  He had memory loss and 
impairment.  He was able to remember one of three objects, at 
three and five minutes.

The veteran did not have ritualistic behavior that interfered 
with routine activities, but he had some obsession about 
Vietnam.  His rate and flow of speech were sometimes slow.  
There was no evidence of acute panic attacks.  His mood was a 
combination of depression and anxiety, with some 
preoccupation about people who were killed in Vietnam.  He 
had impaired impulse control, irritability, sleep impairment, 
outbursts, or anger, and occasional difficulty talking about 
the trauma.  The diagnosis was PTSD, chronic, delayed type.  
His GAF score was 58.

A March 2001 written statement from the Vet Center indicates 
the veteran attended weekly counselling sessions for 
treatment of PTSD.  He worked as a bus driver.  He reported 
difficulty falling asleep because he was often awakened by 
nightmares about Vietnam.  He had been observed exhibiting an 
exaggerated startle response.  He was hypervigilant, and 
checked doors and windows repeatedly at night.  He had 
trouble with interpersonal and work relationships.  The 
veteran indicated that he bottled up his anger and then 
exploded into rages.  This had resulted in lost jobs and 
relationships.  He was depressed, anxious, and somewhat 
suspicious of others.

A November 2001 written statement from the Vet Center 
indicates the veteran struck a man in April in a parking lot, 
and came close to a fistfight in October with a man he 
thought threatened him with a gun.  The veteran had 
depression on and off, lasting from one to two days, two or 
three times per week.  He had stayed in bed all day twice in 
the last two months.  His hygiene had deteriorated to the 
point that he often did not shower.  Sometimes he had not 
left the house but once or twice a week, or even gotten 
dressed.  He was extremely affected by the September 11 
terrorist attacks, and could not stop crying.  When his son 
was hurt, he had suicidal ideation.  The veteran continued to 
attend weekly counselling sessions, but his condition had 
worsened, not improved.

In March 2003, the veteran underwent VA examination performed 
by QTC Medical Services.  He reported chronic, recurrent, and 
current nightmares and flashbacks about his traumatic 
experiences in Vietnam.  He reported a startle response and 
hypervigilance.  He reported a diminished participation in 
leisure activities, some social withdrawal, and past abuse of 
alcohol to help him cope with stress from Vietnam.  Current 
international news aggravated his psychiatric symptoms.  He 
had chronic irritability.  He had a past difficulty of 
controlling his temper.  The last incident had been eight 
months before, when he cursed his teacher.

The veteran was on no medication but had received individual 
counselling over the past several years.  His concentration 
was poor.  He reported some social withdrawal.  His medical 
records were reviewed.  The veteran lived with his ex-wife.  
He did not sleep well, but his appetite was intact.  He was 
able to dress and bathe himself.  He did some household 
chores, errands, shopping, driving, and cooking.  He had been 
taking a computer architectural drafting course.  He watched 
television and read the newspaper.  He was able to read the 
newspaper for one article at a time.  He kept in contact with 
a few friends whom he saw occasionally.  He did not report 
maintaining any hobbies.

The veteran had last worked in March 2001, as a bus driver.  
He did that for one year and then stopped because of his back 
ailment.  He had previously done some banking and worked in a 
warehouse.  He had held a job for as long as four years.  He 
worked most of the time but had been fired several times, in 
part because of his poor attendance and in part because of 
his irritability.  The veteran reported that he was divorced 
from his third wife but lived with one of his ex-wives.  He 
had two grown children.

On examination, the veteran was well-nourished and fairly 
groomed in clean, casual attire.  He was cooperative, making 
fair eye contact.  His psychomotor activity was within normal 
limits.  His gait and posture were within normal limits.  He 
was dysphoric but had a largely personable but briefly 
tearful affect.  He did not relate paranoia, delusions of 
grandeur, or first rank symptoms.  He did not relate suicidal 
or homicidal ideation.  He was linear and goal directed, 
without flight of ideas.  He did not appear to be distracted 
by any auditory or visual hallucinations or flashbacks during 
the evaluation.  

The veteran was alert and oriented.  His immediate memory 
with interruption was one out of three without cues, and two 
out of three with cues.  His concentration was intact 
grossly.  He could do serial sevens from 100.  His recent and 
remote memory was largely intact, as indicated by his ability 
to give a psychiatric history.

As to insight and judgment, the veteran appeared to recognize 
his mental illness and the need for treatment.  He appeared 
to have ritualistic plans of self care, but when asked what 
he would do if he found a stamped, addressed envelope, he 
indicated he would remove the stamp from it.

The veteran demonstrated a fair fund of knowledge.  He 
interpreted a proverb correctly.  His vocabulary was fair.  
He could make change and perform simple calculations.  The 
diagnoses were PTSD and alcohol abuse, in remission.  His GAF 
score was 60.

In May 2005, the veteran underwent another VA/QTC 
examination.  He was able to provide a valid picture ID upon 
check-in for the appointment.  There were no abnormal 
movements, gait, posture, or mannerisms noted.  His medical 
records were reviewed.  He reported continued nightmares.  He 
avoided watching television and going to military rallies but 
was able to watch some war movies.  He enjoyed bowling and 
softball, but could not do them because he had hurt his back 
and was physically unable.  He denied feelings of detachment 
and estrangement from others, and he denied restricted range 
of affect.  He said that he frequently awoke at two or three 
in the morning and could not get back to sleep.  He got 
irritable and angry only when people angered him.  An example 
was when he was driving.  He endorsed hypervigilance, and 
said that he checked things on a regular basis.  He enjoyed 
socializing with friends, and liked to drink brandy and beer 
with them.

The veteran currently lived with his wife.  He was able to 
cook, clean, shop, and do all household duties.  On 
examination, the veteran had a beard and was well groomed and 
casually dressed.  He was pleasant, polite, cooperative, and 
very jovial.  There were no abnormal movements, no 
psychomotor retardation, or agitation.  His speech was of 
normal rate and rhythm.  His mood was good.  His affect was 
full and reactive.  The veteran's thought processes were 
linear, logical, and goal-directed.

There was no evidence of loosening of associations or of 
paranoia or delusions.  The veteran did not appear to be 
responding to, nor was there evidence of, immediate auditory 
or visual hallucinations.  The veteran did not appear to be 
responding to ideas of reference, thought broadcasting, 
thought insertion, or thought withdrawal.  There were no 
suicidal or homicidal ideations.

His insight and judgment were reasonable.  He recognized the 
need for treatment, and had a realistic plan for self-care.  
When asked what he would do if he found a stamped, addressed 
envelope, he responded that he would see what was in it.  The 
veteran was alert and oriented.  He could remember his date 
of birth and Social Security number.  As to his memory, the 
veteran was able to register three objects.  After five 
minutes, the veteran could remember one out of the three.

The diagnosis was PTSD and a GAF score of 60.  The examiner 
described the veteran's symptoms as relatively mild and not 
severely impacting his functioning.  He was not currently in 
any treatment.  Based upon the examination, the veteran had 
no impairment in the ability to understand, carry out, and 
remember simple job instructions.  He could complete detailed 
and complex instructions.  He could relate and interact with 
supervisors, coworkers, and the public.  He could maintain 
concentration and attention, persistence and pace.  He was 
able to associate with day-to-day work activity, including 
attendance and safety.  The veteran had no impairment in his 
ability to adapt to the stresses common to a normal work 
environment.  He would be able to maintain regular attendance 
in the workplace and perform work activities on a consistent 
basis.

II.  Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran was provided with sufficient 
VCAA notice in February 2003, after the initial unfavorable 
RO decision in March 2001.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

In a February 2003 letter, the RO informed the appellant of 
its duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  In 
addition, the appellant was advised, by virtue of a detailed 
December 2001 statement of the case (SOC) and November 2002 
and May 2005 supplemental statements of the case (SSOCs) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claim.  We therefore believe that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was developed 
with respect to the appellant's claim, and that the SOC and 
SSOCs issued by the RO clarified what evidence would be 
required to establish entitlement to an increased rating.  
The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the November 2002 SSOC contained the new duty-
to-assist regulation codified at 38 C.F.R. § 3.159 (2004).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
All the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2004).  Separate diagnostic codes identify 
various disabilities.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's PTSD is currently evaluated as 50 percent 
disabling pursuant to the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.

Under DC 9411, for PTSD, the disability evaluations are 
assigned as follows:

100%:  Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions of 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation or own name.

70%:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with 
periods of violence) spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and 
maintain effective relationships.

50%:  Occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term 
memory (e.g. retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing 
effective work and social relationships.

As described above, the veteran was afforded VA examinations 
conducted by QTC Medical Services in February 2001, March 
2003, and May 2005.  The medical evidence indicates that the 
veteran's PTSD is manifested by nightmares, flashbacks, sleep 
disturbance, anger, irritability, hypervigilance, depression, 
and some trouble with relationships, with no panic attacks, 
no homicidal ideation, no inappropriate behavior, no 
disorientation, and good insight and judgment.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

While the veteran exhibits one or two of the criteria for a 
70 percent disability rating, the specified symptoms in the 
regulation, for the most part, are not demonstrated.  The 
veteran was consistently described as oriented.  He described 
some irritability and violent behavior, including a 
documented incident when he got in a fight in a parking lot.  
However, he demonstrated no homicidal thinking.  In February 
2001, the veteran did report some suicidal thoughts, but 
without any plan or intention.  Subsequent medical records 
show no suicidal thoughts or ideation.

The veteran was repeatedly and consistently described has 
having good hygiene and proper dress.  He described some 
depression, but denied any panic attacks.  It was 
specifically noted that he did not have any obsessional 
rituals that interfered with routine activities.  He 
demonstrated no documented inappropriate behavior during any 
of his examinations.  Finally, as to the veteran's ability to 
maintain relationships, he described some trouble.  However, 
he also noted that he lived with a woman, who had previously 
been his wife.  He also stated that he had a few friends he 
kept in touch with.  He liked to go out and have a drink with 
them, and denied having any distance from people in general.  
Therefore, there is no evidence that the veteran had an 
inability to establish and maintain effective relationships.

With further regard to the criteria for a 70 percent 
disability rating, the veteran has demonstrated only suicidal 
thoughts. However, that was during only one examination, and 
he denied any current plan or intention.  He also exhibited 
some depression, but no panic attacks.  In addition, the 
depression was not shown to interfere with his ability to 
function independently.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed. 1994 (DSM- 
IV).  A GAF score of 51 to 60 contemplates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  See Carpenter v. Brown, 
8 Vet. App. 240, 242- 244 (1995).

The veteran has been assigned GAF scores of 58 and 60, 
corresponding to moderate symptoms, as described above.  
Since the veteran has not exhibited most of the symptoms 
identified for a GAF score ranging from 41 to 50, and because 
his symptoms closely comport with those for a GAF score of 51 
to 60, the Board finds that his GAF score is consistent with 
his already assigned 50 percent rating.

The Board recognizes that the veteran believes that his PTSD 
symptoms are worse than demonstrated by a 50 percent 
disability rating.  His sincerity is not in question.  
However, while the veteran is certainly capable of providing 
evidence of symptoms, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494 (1992).  
See also Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).

Consequently, the Board finds that the evaluation assigned in 
this matter adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for an increased rating for 
the veteran's PTSD, the benefit-of-the-doubt doctrine is 
inapplicable, and an increased rating must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim for service connection, in December 2000, has his PTSD 
been more disabling than as currently rated under this 
decision.


ORDER

An initial evaluation in excess of 50 percent for post-
traumatic stress disorder is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


